     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 1 of 30 Page ID #:1



 1   RYAN E. HATCH
     California Bar No. 235577
 2   ryan@ryanehatch.com
     Law Office of Ryan E. Hatch, P.C.
 3   13323 Washington Blvd., Suite 100
     Los Angeles, CA 90066
 4   Telephone: 310-279-5076
 5   DAVID A. SKEELS (pro hac vice forthcoming)
     Texas Bar No. 24041925
 6   dskeels@whitakerchalk.com
     ENRIQUE SANCHEZ, JR. (pro hac vice forthcoming)
 7   Texas Bar No. 24068961
     rsanchez@whitakerchalk.com
 8   WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
     301 Commerce Street, Suite 3500
 9   Fort Worth, Texas 76102
     Telephone: (817) 878-0500
10   Facsimile: (817) 878-0501
11   CABRACH J. CONNOR (pro hac vice forthcoming)
     Texas Bar No. 24036390
12   cab@connorkudlaclee.com
     JENNIFER TATUM LEE (pro hac vice forthcoming)
13   Texas Bar No. 24046950
     jennifer@connorkudlaclee.com
14   KEVIN S. KUDLAC (pro hac vice forthcoming)
     Texas Bar No. 00790089
15   kevin@connorkudlaclee.com
     CONNOR KUDLAC LEE PLLC
16   609 Castle Ridge Road, Suite 450
     Austin, Texas 78746
17   Telephone: (512) 777-1254
     Facsimile: (888) 387-1134
18
     Attorneys for PINN, INC.
19

20                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
21
     PINN, INC.,
22                                                       CASE NO. 8:19-cv-1840
                   Plaintiff,
23
     v.                                                  COMPLAINT FOR PATENT
24                                                       INFRINGEMENT
     GOOGLE LLC,
25
                   Defendant.                            DEMAND FOR JURY TRIAL
26

27

28


                                COMPLAINT – CASE NO 8:19-CV-1840                 Page 1
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 2 of 30 Page ID #:2



 1         Pinn, Inc. files this Complaint against Google LLC for infringement of U.S.
 2   Patent No. 9,807,491 (the “’491 Patent”).
 3         Pinn hereby provides notice of additional patent claims that have been
 4   published in connection with U.S. Pat. App. Ser. No. 15/563,937. Pinn has paid all
 5   required issue fees, and, upon issuance, Plaintiff intends to amend this Complaint to
 6   assert forthcoming U.S. Patent No. 10,___,___.
 7                                           PARTIES
 8         1.     Pinn, Inc. is a California Corporation with its headquarters and principal
 9   place of business at 192 Technology Drive, Suite V, Irvine, California 92618.
10         2.     Defendant Google LLC is Delaware limited liability company with its
11   principal place of business in Mountain View, California. Defendant is registered to
12   do business in California.
13         3.     Google may be served through its registered agent The Corporation
14   Service Company (CSC-Lawyers Incorporating Services), 2710 Gateway Oaks Drive,
15   Suite 150N, Sacramento, California 95833.
16                                JURISDICTION AND VENUE
17         4.     Pinn brings this action for patent infringement under the patent laws of
18   the United States, including 35 U.S.C. §§ 154, 271, 281, and 283-285. This Court has
19   subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
20         5.     Google is subject to the general and specific personal jurisdiction of this
21   Court based upon its regularly conducted business in the State of California and in
22   this judicial district, including conduct giving rise to this action.
23         6.     Google has committed, and continues to commit, acts of direct and
24   indirect infringement in California, within this district, and throughout the United
25   States, by, among other things, making, using, selling, or offering for sale in the
26   United States, and/or importing into the United States, wireless earbud devices and
27   systems that embody one or more of the inventions claimed in the ’491 Patent.
28         7.     Google maintains regular and established places of business in this

                            COMPLAINT – CASE NO 8:19-CV-1840                        Page 2
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 3 of 30 Page ID #:3



 1   district where it promotes, sells, offers for sale, uses, provides technical support for,
 2   develops, and demonstrates products that infringe the ’491 Patent.
 3          8.    Google sells infringing devices and systems and provides customer
 4   service and technical support to retailers, customers, and other end users in this
 5   district.
 6          9.    Google’s contacts with this forum are sufficient such that the exercise of
 7   jurisdiction over Defendant comports with traditional notions of fair play and
 8   substantial justice.
 9          10.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1400(b).
10          11.   Google maintains an office at 340 Main St., Venice, CA 90291.
11          12.   For example, in other patent infringement matters, Google has admitted
12   that they offer certain products and/or services that can be accessed by users in
13   California and in this judicial district. Google admitted venue is proper in this judicial
14   district in Realtime Adaptive Streaming LLC v. Google LLC and Youtube, LLC, Case
15   No. 2:18-cv-03629-GW-JC (C.D. Cal.) (see Dkt. 38, ¶ 7).
16                                    THE PINN PATENTS
17          13.   Google has infringed and continues to infringe one or more claims of
18   Pinn’s ’491 Patent. Google has also practiced and continues to practice the claimed
19   subject matter set forth in published claims of U.S. Pat. App. Ser. No. 15/563,937 (the
20   “’937 App.”). The ’491 Patent and U.S. Patent No. 10,___,___ (which soon will issue
21   from the ’937 App.) may be referred to as the Patents in Suit or collectively as the
22   Asserted Patents.
23          14.   Generally speaking, the Asserted Patents claim methods, apparatuses,
24   and systems relating to a personal wireless media station having a wireless earbud and
25   main body, wherein the wireless earbud is capable of pairing with a device, such as a
26   smartphone, to receive and play audio data, and is capable of connecting to an electric
27   circuit in the main body, for wired communication with the main body when plugged
28   into a connection hole of the main body.

                            COMPLAINT – CASE NO 8:19-CV-1840                         Page 3
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 4 of 30 Page ID #:4



 1         15.    Pinn is the assignee of all right, title, and interest in and to each of the
 2   Asserted Patents and has the exclusive right to assert all causes of action arising under,
 3   or that may arise under, the Asserted Patents, including the right to pursue and recover
 4   any and all monetary and equitable remedies for infringement.
 5               The ’491 Patent: “Electronic Device with Wireless Earbud”
 6         16.    On October 31, 2017, the United States Patent and Trademark Office
 7   (“USPTO”) issued the ’491 Patent following a full examination of U.S. Pat. App. Ser.
 8   No. 15/625,935, which was filed June 16, 2017, and claims priority to PCT App. No.
 9   PCT/US2016/025936 (filed April 4, 2016) and U.S. Prov. App. No. 62/142,978 (filed
10   April 3, 2015).
11         17.    Exhibit A is a true and correct copy of the ’491 Patent.
12         18.    The ’491 Patent describes a personal wireless media station that includes
13   a main body and wireless earbud.
14         19.    In reference to one disclosed embodiment, the ’491 Patent describes an
15   apparatus comprising a main body, a wireless earbud configured for plugging into a
16   connection hole of the main body to form a single integrated body, a user input button,
17   at least one processor, and at least one memory.
18         20.    Claim 1 of the ’491 Patent recites:
19                1. An apparatus comprising:
20
                         a main body comprising a connection hole, a user
21                input button, at least one processor and at least one
22                memory; and
                         a wireless earbud configured for plugging into the
23                connection hole of the main body to form a single
24                integrated body with the main body,
                         wherein the wireless earbud has wireless
25                communication capability for wirelessly pairing with a
26                smartphone and is configured to receive audio data from
                  the smartphone and to play audio using the audio data
27                from the smartphone when wirelessly paired with the
28                smartphone,


                            COMPLAINT – CASE NO 8:19-CV-1840                         Page 4
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 5 of 30 Page ID #:5



 1
                       wherein in addition to wireless communication
                 capability for wireless pairing with the smartphone, the
 2               wireless earbud comprises an earbud connector for
 3               connecting with an electric circuit of the main body for
                 wired communication capability with the main body
 4               when plugged into the connection hole,
 5                     wherein, when wireless earbud is plugged into the
                 connection hole, the wireless earbud is configured to
 6               perform wired two-way data communication with the
 7               main body,
                       wherein the at least one processor of the main body
 8               is configured to execute computer program instructions
 9               stored in the at least one memory
                               for initiating the wireless pairing with the
10                     smartphone in response to pressing of the user
11                     input button provided on the main body,
                               for initiating battery charging of the wireless
12                     earbud in response to the wireless earbud's
13                     plugging into the connection hole, and
                               for turning off the wireless pairing with the
14                     smartphone when the wireless earbud is being
15                     charged.

16         21.   Figure 2 illustrates certain exemplary uses of an embodiment of the ’491

17   Patent:

18

19

20

21

22

23

24

25

26

27

28


                          COMPLAINT – CASE NO 8:19-CV-1840                       Page 5
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 6 of 30 Page ID #:6



 1         22.    The technologies and innovations recited in the claims of the ’491 Patent,
 2   including Claim 1, provide inventive concepts and do not claim an abstract idea. The
 3   individual elements of the ’491 Patent claims, including claim 1, were not well-
 4   understood, routine, or conventional to persons of skill in the art at the time of the
 5   invention. Instead, the claims of the ’491 Patent are directed to unconventional,
 6   inventive concepts that implement technical solutions to solve various problems,
 7   including problems unique to wireless earbud pairing, and that enhance the operation
 8   and functionality of wireless earbuds. As one example, the ’491 Patent provides a
 9   technical solution that eliminates the need to have unobstructed access to a
10   smartphone’s inputs and outputs and facilitates pairing between the smartphone and
11   the wireless earbud. See, e.g., ’491 Patent at 1:14-26.
12         23.    Technological solutions taught by the ’491 Patent provide advantages
13   over, and improvements to, the state of the art at the time. For example, the teachings
14   of the ’491 Patent improve the performance of a wireless earbud system by
15   simplifying the pairing process and by providing a mechanism for charging wireless
16   earbuds when away from a traditional power source.
17         24.    The inventions and the limitations recited in the claims of the ’491
18   Patent, whether alone or in combination with other limitations, embody a number of
19   inventive concepts. For example, claim 1 of the ’491 Patent describes a consumer
20   product or system featuring distributed intelligence and an earbud that communicates
21   wirelessly with a smartphone and communicates via wired two-way communication
22   with the main body. The main body is configured to initiate wireless pairing with a
23   smartphone when a user presses the input button on the main body. When plugged
24   into the connection holes, the wireless earbuds are configured such that the earbud
25   batteries are charged by the main body and perform two-way data communication
26   with the main body. See, e.g., ’491 Patent at 1:45-49.
27      U.S. Pat. App. Ser. No. 15/563,937: “Mobile System with Wireless Earbud”
28         25.    Sean Kim filed the ’937 App. on October 2, 2017, as a national stage

                           COMPLAINT – CASE NO 8:19-CV-1840                        Page 6
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 7 of 30 Page ID #:7



 1   entry of PCT App. No. PCT/US2016/025936 (filed April 4, 2016), which claims
 2   priority to U.S. Prov. App. Nos. 62/199,943 (filed July 31, 2015) and 62/142,978
 3   (filed April 3, 2015).
 4          26.    The USPTO published the ’937 App. on May 10, 2018.
 5          27.    Since May 10, 2018, papers in the ’937 App. file have been available to
 6   the public.
 7          28.    On August 28, 2019, the USPTO allowed claims 23-60 of the ’937 App.
 8   (sometimes referred to as the “’937 App. Published Claims”).
 9          29.    The August 28, 2019 Notice of Allowance is publicly available.
10          30.    On September 3, 2019, Pinn paid the issue fee.
11          31.    U.S. Pat. No. 10,___,___ will issue from the ’937 App. with claims
12   substantially identical to the ’937 App. Published Claims listed in Exhibit B.
13          32.    Original claim 23 of the ’937 App. (final claim 1 in the patent to issue)
14   recites:
15                  A mobile system comprising:
16
                          a base station comprising a connection hole, a user
                   input button, at least one processor, at least one memory,
17                 and circuitry; and
18                        a wireless earbud configured for plugging into the
                   connection hole of the base station to form an integrated
19                 body with the base station,
20                        wherein the system is capable of wirelessly pairing
                   with a smartphone for the wireless earbud to receive
21                 audio data originated from the smartphone,
22                        wherein, in response to pressing of the user input
                   button, the at least one processor is configured to execute
23                 computer program instructions stored in the at least one
24                 memory to initiate processing for the wireless pairing
                   with the smartphone such that the wireless earbud
25                 receives audio data originated from the smartphone and
26                 plays audio using the audio data from the smartphone,
                          wherein, in response to plugging the wireless
27                 earbud into the connection hole, the at least one processor
28                 is configured to execute computer program instructions


                              COMPLAINT – CASE NO 8:19-CV-1840                     Page 7
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 8 of 30 Page ID #:8



 1
                  stored in the at least one memory to initiate charging of a
                  battery of the wireless earbud,
 2                       wherein, when the wireless earbud is plugged into
 3                the connection hole of the base station, the wireless
                  earbud is configured to electrically connect with the
 4                circuitry of the base station and further configured to
 5                performing wired data communication with the base
                  station.
 6

 7         33.    The particular combination of elements in claim 23 of the ’937 App. was
 8   not well-understood, routine, or conventional to persons of skill in the art at the time
 9   of the invention.     Instead, the ’937 App. Published Claims are directed to
10   unconventional, inventive concepts disclosed in the specification.
11         34.    Whether alone or in combination with other limitations, the claimed
12   inventions and limitations recited in the ’937 App. Published Claims embody a
13   number of inventive concepts. Claim 23, for example, describes, among other things,
14   a mobile system having distributed intelligence. The system enables wireless pairing
15   of an earbud and smartphone in response to pressing a user input button and includes
16   a base station featuring a connection hole into which an earbud is plugged for charging
17   and wired data communication.
18         35.    For example, in one embodiment described in original claim 43 of the
19   ’937 App., “the at least one processor is configured to execute computer program
20   instructions stored in the at least one memory to turn off the wireless pairing while
21   the wireless earbud is being charged.”
22         36.    As illustrated in Figure 1 (excerpted below), the earbud connector of the
23   wireless earbud is mateable with the main body connector of the main body. The
24   specification further describes: “The wireless earbud and the main body form a single
25   integrated body when the earbud connector and the main body connector are
26   connected with each other.”
27

28


                           COMPLAINT – CASE NO 8:19-CV-1840                         Page 8
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 9 of 30 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8
                                           PINN, INC.
 9

10

11

12

13         37.     Pinn was founded by Seung Jin (“Sean”) Kim in 2015, with a vision
14   toward designing and developing wearable technology that enhances the smartphone
15   experience and eliminates frustrating phone problems like trying to locate and retrieve
16   your phone quickly to answer an incoming call.
17         38.    Pinn is headquartered, and Mr. Kim resides, in Irvine, California.
18         39.    Pinn’s product inventory, company files, and documents relating to the
19   Patents in Suit and claims in this lawsuit are located in Irvine.
20         40.    Sean Kim received a bachelor’s degree in Music Composition and
21   Orchestra Conduction from Seoul National University in 2003. In addition to being
22   an accomplished composer, Mr. Kim is an entrepreneur and inventor.
23         41.    While serving as an IP and business consultant to Deca International
24   Corporation, Mr. Kim developed and helped Deca commercialize a variety of GPS-
25   based golf rangefinders, voice-based products, and laser-based rangefinders.
26         42.    After Deca, Mr. Kim worked with AQ Corporation, a mobile nearfield
27   communication company. He assisted AQ in developing its intellectual property
28   assets and helped direct AQ’s research and development efforts. While at AQ, Mr.

                           COMPLAINT – CASE NO 8:19-CV-1840                        Page 9
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 10 of 30 Page ID #:10



 1    Kim worked on the design of an interactive, event-specific digital signage platform
 2    for use on mobile devices, called Anniver.
 3          43.    Recognizing the need for a personal media system with simplified
 4    operation and structure, Mr. Kim conceived of the Pinn device in 2014 and founded
 5    Pinn Inc. the following year to develop a first-generation wearable product that would
 6    provide consumers with an easier way to use their smartphones, by simplifying and
 7    enhancing the wireless capabilities and operation of the device. Mr. Kim recognized
 8    that a system having distributed intelligence and processing, along with an integrated
 9    modular design, would improve ease of use and functionality.
10          44.    The USPTO recognized Mr. Kim’s innovations by granting the first of
11    his Pinn patents, the ’491 Patent, in 2017.
12          45.    Pinn proved Mr. Kim’s concept in October 2015 and successfully
13    launched the Pinn product soon after. Pinn became available to the public in 2017.
14

15

16

17

18

19

20

21

22

23

24

25          46.    Pinn includes a wireless earbud that is docked and integrated into the
26    Pinn clip or main body.
27

28


                            COMPLAINT – CASE NO 8:19-CV-1840                      Page 10
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 11 of 30 Page ID #:11



 1          47.   Pinn wirelessly connects to a user’s smartphone via Bluetooth.
 2

 3

 4

 5

 6

 7

 8

 9

10
                  GOOGLE’S PIXEL BUDS WITH CHARGING CASE
11
            48.   Google introduced the Google Pixel Buds in October 2017.
12
            49.   Google advertised results from testing conducted on Pixel Buds in
13
      September 2017.
14
            50.   Google Pixel Buds are sold with a case, as shown below.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                          COMPLAINT – CASE NO 8:19-CV-1840                         Page 11
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 12 of 30 Page ID #:12



 1          51.    Google publishes the following description of the Pixel Buds:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          52.   Pixel Buds connect wirelessly to a compatible smartphone via Bluetooth.
16          53.   The Google Pixel Buds case features “magnetized pockets” for storing
17    and charging the Pixel Bud earbuds.
18

19

20

21

22

23

24

25

26

27

28          54.   The magnetized pockets formed in the Pixel Bud case are configured to

                           COMPLAINT – CASE NO 8:19-CV-1840                        Page 12
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 13 of 30 Page ID #:13



 1    hold the earbuds firmly in place.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          55.    The earbuds and case form a single integrated body when the earbuds
16    are placed in their pockets.
17

18

19

20

21

22

23

24

25

26

27

28          56.    Google Pixel Buds have wireless capability for pairing with a

                            COMPLAINT – CASE NO 8:19-CV-1840                   Page 13
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 14 of 30 Page ID #:14



 1    smartphone.
 2          57.     Google published the following description of the Google Pixel Buds on
 3    the Google website available at https://store.google.com/product/google_pixel_buds:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
            58.     Google Pixel Buds are configured to receive audio data from a wirelessly
23
      paired smartphone.
24
            59.     The image below shows a smartphone screen display indicating
25
      successful pairing with the Google Pixel Buds:
26

27

28


                            COMPLAINT – CASE NO 8:19-CV-1840                      Page 14
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 15 of 30 Page ID #:15



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          60.   Each Google Pixel Buds earbud has two charging pins that electrically
12    connect with contacts in the magnetized pockets of the case.
13          61.   The image below shows two electrical contacts in each magnetized
14    pocket:
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                           COMPLAINT – CASE NO 8:19-CV-1840                    Page 15
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 16 of 30 Page ID #:16



 1          62.    The image below shows the charging pins (in red) on the Pixel Bud
 2    earbud:
 3

 4

 5

 6

 7

 8

 9

10

11
            63.    The Safety, Warranty & Regulatory Guide for Google Pixel Buds that is
12
      published by Google states: “The contacts in the charging case contain nickel and
13
      those contacts come in contact with the earbuds.”
14
            64.    The Safety, Warranty & Regulatory Guide for Google Pixel Buds
15
      provides the following statement describing the charging pin contacts on each
16
      wireless earbud:
17

18

19

20

21    https://support.google.com/googlepixelbuds/answer/7549807?hl=en.

22          65.    In normal charging operation, each Pixel Buds earbud connects to an

23    electric circuit in the main body of the case.

24          66.    When the Pixel Buds earbuds are place in the case, a wired connection

25    is made via the charging pins and the charging pin contacts in each magnetized pocket.

26          67.    When the Pixel Buds earbuds are placed in the magnetized pockets of

27    the case, a wired connection between the case and the earbuds enables two-way data

28    communication between the case and the earbuds.


                            COMPLAINT – CASE NO 8:19-CV-1840                      Page 16
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 17 of 30 Page ID #:17



 1
            68.   The Pixel Buds case features a user input button shown below:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
            69.   In normal charging operation, the Pixel Buds earbuds receive a charging
15
      signal via wired connection between the case and earbuds.
16
            70.   Google published the following description of the case:
17

18

19

20

21

22

23

24

25

26

27

28


                           COMPLAINT – CASE NO 8:19-CV-1840                       Page 17
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 18 of 30 Page ID #:18



 1          71.    The Google Pixel Buds case comprises at least one processor and
 2    memory.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          72.    At least one processor of the Pixel Buds case main body (e.g., the Active-
19    Semi ACT2801 chip shown in the picture above) is configured to execute instructions
20    for initiating battery charging of the wireless earbuds in response to the earbuds being
21    placed in their pockets.
22

23

24

25

26
            73.    A green LED light appears, indicating that the Pixel Buds are charging.
27

28


                            COMPLAINT – CASE NO 8:19-CV-1840                        Page 18
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 19 of 30 Page ID #:19



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            74.       At least one processor in the Pixel Buds case main body is configured to
14
      execute instructions for initiating Bluetooth pairing in response to pressing the user
15
      input button.
16
            75.       Google published the following instructions for wirelessly pairing the
17
      Google Pixel Buds with a smartphone:
18

19

20

21

22

23

24
            76.       At least one processor of the Pixel Buds case main body is configured to
25
      execute instructions for turning off Bluetooth pairing during charging.
26
            77.       Instructions executed by the processor(s) in the charging case are stored
27
      in memory located in the main body of the charging case.
28


                               COMPLAINT – CASE NO 8:19-CV-1840                      Page 19
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 20 of 30 Page ID #:20



 1          78.    Google’s Pixel Buds are configured to provide battery status to a
 2    smartphone for display on a mobile application of the smartphone.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
            79.    Google publishes how-to instructions and encourages users to check
18
      battery level and pair Google Pixel Buds with a compatible smartphone.
19
            80.    Google Pixel Buds earbuds are incapable of wirelessly communicating
20
      with the case.
21
            81.    When the Google Pixel Buds earbuds are wirelessly paired with a
22
      compatible smartphone (e.g., Google Pixel 2), a mobile application of the smartphone
23
      may be used to control various functions such as volume adjustment.
24

25

26

27

28


                           COMPLAINT – CASE NO 8:19-CV-1840                      Page 20
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 21 of 30 Page ID #:21



 1          82.    When the Google Pixel Buds are wirelessly paired with a compatible
 2    smartphone (e.g., Google Pixel 2), the system comprising the wireless earbuds and
 3    smartphone is configured to enable control of functions by a mobile application on
 4    the smartphone (e.g., Google Assistant).
 5          83.    Google publishes the following instructions for using Pixel Buds with
 6    the Google Assistant mobile application:
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          84.    Google sells Pixel Buds wireless earbuds with a charging case base
26    station that includes connection holes for plugging in the earbuds, a user input button
27    for initiating pairing and other functions, processors, memory, and circuitry for
28    charging and controlling Bluetooth communication and two-way data communication

                            COMPLAINT – CASE NO 8:19-CV-1840                       Page 21
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 22 of 30 Page ID #:22



 1    between the earbuds and charging case.
 2                                                NOTICE
 3          85.    In October of 2016, on behalf of Pinn, Mr. Kim contacted Google by e-
 4    mail and provided information about Pinn, its technology, and the inventions claimed
 5    in the Patents in Suit.
 6          86.    In emails to Ryan Beauchamp (Google Product Manager), Brian
 7    Rakowski (Vice President of Product Management), M G Siegler (General Partner,
 8    Google Ventures), Sarah Xie (Manager, Mobile Apps Partnership), and Hector
 9    Balasch (Sr. Strategic Partner Manager), Mr. Kim provided details about Pinn, Inc., a
10    link to Pinn’s website, and documentation about the Pinn technology.
11          87.    Mr. Kim provided a list of Pinn’s intellectual property assets at the time
12    and specifically identified the pending application from which the ’491 Patent issued:
13

14

15

16

17

18

19

20

21

22

23

24          88.    Google has been aware of Pinn’s ’491 Patent since at least the date it was
25    cited during prosecution of Google’s later-filed patent applications. Google filed U.S.
26    Application Ser. No. 16/237,947, on January 2, 2019, which relates to certain features
27    of the Google Pixel Buds.
28          89.    After receiving Mr. Kim’s e-mails and before the USPTO published

                                COMPLAINT – CASE NO 8:19-CV-1840                   Page 22
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 23 of 30 Page ID #:23



 1    Google’s ’947 Application, Google identified Pinn’s foreign patent application by
 2    listing publication no. 2016/161454 on an invention disclosure statement submitted
 3    to the Patent Examiner on April 12, 2019.
 4          90.   The excerpt below is from the invention disclosure statement submitted
 5    to the USPTO in connection with Google’s own patent application:
 6

 7

 8

 9

10

11          91.   The image below is from Pinn’s international patent application that
12    Google identified to the USPTO:
13

14

15

16

17

18

19

20

21

22

23

24

25          92.   Pinn’s ’491 Patent is a continuation of International Application No.
26    PCT/US2016/025936.
27          93.   Google     had     knowledge       of       International   Application   No.
28    PCT/US2016/025936 at least as early as April 12, 2019.

                           COMPLAINT – CASE NO 8:19-CV-1840                           Page 23
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 24 of 30 Page ID #:24



 1          94.    Adam Champy is named as a co-inventor on Google’s ’947 Patent
 2    Application that references Pinn’s patent application. He also is Product Manager for
 3    Google Pixel Buds.
 4          95.    Pinn has complied with 35 U.S.C. § 287.
 5       COUNT 1: DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,807,491
 6          96.    Pinn realleges and incorporates by reference the allegations set forth in
 7    the preceding paragraphs as if set forth here in full.
 8          97.    As the owner of the ’491 Patent, Pinn holds all substantial rights in and
 9    to the ’491 Patent, including the right to exclude others from practicing its patented
10    inventions, the right to enforce the ’491 Patent, and the right to sue and recover
11    damages for infringement of, the ’491 Patent.
12          98.    Google has no authority or license to practice the inventions claimed in
13    the ’491 Patent.
14          99.    The ’491 Patent is valid and enforceable and was duly issued in full
15    compliance with Title 35 of the United States Code after a full and fair examination
16    by the USPTO.
17          100. Google has infringed and continues to infringe at least claims 1, 9, and
18    10 of the ’491 Patent by, among other things, making, using, selling, and offering for
19    sale in the United States, and/or importing into the United States – without license or
20    authority – products, devices, or systems, including Google Pixel Buds (the “Accused
21    Products”) that fall within the scope of one or more claims of the ’491 Patent in
22    violation of at least 35 U.S.C. § 271(a).
23          101. Google’s infringing conduct has been, and continues to be, willful,
24    intentional, and carried out with actual knowledge of the ’491 Patent.
25          102. Since receiving notice of the ’491 Patent, Google has continued to
26    perform acts of infringement and has taken no steps to modify the Accused Products
27    to avoid infringement or to instruct end users and customers how to use the Accused
28    Products in a way that avoids infringement.

                             COMPLAINT – CASE NO 8:19-CV-1840                      Page 24
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 25 of 30 Page ID #:25



 1          103. As a result of Google’s past infringing conduct, Google is liable to Pinn
 2    in an amount that adequately compensates it for Google’s infringement, which, by
 3    law, can be no less than a reasonable royalty, together with interest and costs as fixed
 4    by this Court under 35 U.S.C. § 284.
 5          104. As a result of Google’s ongoing infringing conduct described in this
 6    Count, Pinn will continue to be damaged unless Google is enjoined from further
 7    infringement.
 8      COUNT 2: INDIRECT INFRINGEMENT OF U.S. PATENT NO. 9,807,491
 9          105. Plaintiff realleges and incorporates by reference the factual allegations
10    set forth in the preceding paragraphs as if set forth here in full.
11          106. Google is liable for indirect infringement of at least claims 1, 9, and 10
12    of the ’491 Patent by knowingly encouraging, aiding, and directing others (e.g., end
13    users and customers) to use and operate the Accused Products in an infringing manner
14    and to perform the claimed methods of the ’491 Patent.
15          107. Google has actual knowledge of Pinn’s ’491 Patent and has been and is
16    on notice of the ’491 Patent, the Accused Products that infringe the ’491 Patent, and
17    the manner in which such products infringe.
18          108. Google encourages, directs, aids, and abets the use, assembly,
19    configuration, and installation of the Accused Products.
20          109. Google provides to end users and customers products and components
21    having no substantial non-infringing uses and intends them to be combined with a
22    smartphone or other system components to infringe the ’491 Patent.
23          110. Google specifically intends the Accused Products to be used and
24    operated to infringe one or more claims of the ’491 Patent.
25          111. By providing manuals, advertising, instructional documentation and
26    videos, and technical support, Google encourages and instructs end users and
27    customers to use and operate the Accused Products in an infringing manner.
28          112. For example, despite having knowledge of the ’491 Patent, Google has

                             COMPLAINT – CASE NO 8:19-CV-1840                       Page 25
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 26 of 30 Page ID #:26



 1    provided, and continues to provide, instructional materials, such as user guides, owner
 2    manuals, and online resources (e.g., https://support.google.com/googlepixelbuds) that
 3    teach and encourage customers and other end users to use the Accused Products in an
 4    infringing manner. Google actively induces infringement of the ’491 Patent.
 5          113. The Accused Products include hardware components and software
 6    instructions that operate in concert to perform specific, intended functions that
 7    constitute material parts of the inventions claimed in the ’491 Patent and are not staple
 8    articles of commerce suitable for substantial non-infringing use.
 9          114. For example, the Accused Products include circuitry configured to
10    operate in combination with software instructions to perform specific functions, such
11    as pairing, playing audio data received from a smartphone, and initiating charging of
12    wireless earbuds, as claimed in the ’491 Patent. Such hardware and software have no
13    substantial non-infringing use.
14          115. Google’s infringing conduct has been and continues to be willful,
15    intentional, and carried out with actual knowledge of the ’491 Patent.
16          116. Since receiving notice of the ’491 Patent, Google has continued to
17    perform acts of indirect infringement and has taken no steps to modify the Accused
18    Products or to instruct end users or customers how to use the Accused Products in a
19    way to avoid infringement.
20          117. As a result of Google’s past infringing conduct, Google is liable to Pinn
21    in an amount that adequately compensates it for Google’s infringement, which by law
22    can be no less than a reasonable royalty, together with interest and costs as fixed by
23    this Court under 35 U.S.C. § 284.
24          118. As a result of Google’s ongoing infringing conduct described in this
25    Count, Pinn will continue to be damaged unless Google is enjoined from further
26    infringement.
27

28


                            COMPLAINT – CASE NO 8:19-CV-1840                         Page 26
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 27 of 30 Page ID #:27



 1         COUNT 3: NOTICE OF CLAIMS OF U.S. APP. SER. NO. 15/563,937
 2            119. Pinn realleges and incorporates by reference the factual allegations set
 3    forth in the preceding paragraphs as if set forth here in full.
 4            120. Pinn is the owner, by assignment, of the ’937 App. and holds all
 5    substantial rights in and to the ’937 App., including the right to enforce any patent
 6    that may issue therefrom and the right to pursue and recover all infringement damages
 7    that may flow from infringement of any such patent.
 8            121. The Patent Office published the ’937 App. on May 10, 2018.
 9            122. The Patent Office allowed Claims 23-60 of the ’937 App. on August 28,
10    2019.
11            123. Claims 23-60 will issue in a form substantially identical to those shown
12    in Exhibit B.
13            124. The ’937 App., Claims 23-60, will issue in full compliance with Title 35
14    of the United States Code.
15            125. Google has practiced and is currently practicing at least allowed claims
16    23, 24, 26, 28, and 30 of the ’937 App. by, among other things, making, using, selling,
17    and offering for sale in the United States, and/or importing in to the United States,
18    products, devices, or systems including the Accused Products, that fall within the
19    scope of these claims.
20            126. Upon issuance of U.S. Patent No. 10,___,___ from the ’937 App.,
21    Google will be infringing, directly and indirectly, at least claims 23, 24, 26 and 28.
22            127. Upon issuance of the patent, Google’s conduct will constitute
23    infringement.
24            128. Upon issuance of the patent, Google’s infringing conduct will entitle
25    Pinn to damages that adequately compensate Plaintiff for Google’s conduct, including
26    damages in an amount no less than a reasonable royalty, together with interest and
27    costs as fixed by this Court.
28


                             COMPLAINT – CASE NO 8:19-CV-1840                       Page 27
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 28 of 30 Page ID #:28



 1           NOTICE OF REQUIREMENT OF LITIGATION HOLD
 2          129. Google is hereby notified that it is legally obligated to locate, preserve,
 3    and maintain all records, notes, drawings, documents, data, communications,
 4    materials, electronic recordings, audio/video/photographic recordings, and digital
 5    files, including edited and unedited or “raw” source material, and other information
 6    and tangible things that Google knows, or reasonably should know, may be relevant
 7    to actual or potential claims, counterclaims, defenses, and/or damages by any party or
 8    potential party in this lawsuit, whether created or residing in hard copy form or in the
 9    form of electronically stored information (hereafter, “Potential Evidence”). As used
10    above, the phrase “electronically stored information” includes, without limitation:
11    computer files (and file fragments), e-mail (both sent and received, whether internally
12    or externally), information concerning e-mail (including but not limited to logs of e-
13    mail history and usage, header information, and deleted but recoverable e-mails), text
14    files (including drafts, revisions, and active or deleted word processing documents),
15    instant messages, audio recordings and files, video footage and files, audio files,
16    photographic footage and files, spreadsheets, databases, calendars, telephone logs,
17    contact manager information, internet usage files, and all other information created,
18    received, or maintained on any and all electronic and/or digital forms, sources and
19    media, including, without limitation, any and all hard disks, removable media,
20    peripheral computer or electronic storage devices, laptop computers, mobile phones,
21    personal data assistant devices, Blackberry devices, iPhones, Pixels, video cameras
22    and still cameras, and any and all other locations where electronic data is stored. These
23    sources may also include any personal electronic, digital, and storage devices of any
24    and all of Defendant’s agents, resellers, or employees, if Defendant’s electronically
25    stored information resides there.
26          130. Google is hereby further notified and forewarned that any alteration,
27    destruction, negligent loss, or unavailability, by act or omission, of any Potential
28    Evidence may result in damages or a legal presumption by the Court and/or jury that

                            COMPLAINT – CASE NO 8:19-CV-1840                         Page 28
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 29 of 30 Page ID #:29



 1    the Potential Evidence is not favorable to Defendant’s claims and/or defenses. To
 2    avoid such a result, Defendant’s preservation duties include, but are not limited to,
 3    the requirement that Defendant immediately notify its agents and employees to halt
 4    and/or supervise the auto-delete functions of Defendant’s electronic systems and
 5    refrain from deleting Potential Evidence, either manually or through a policy of
 6    periodic deletion.
 7                                    PRAYER FOR RELIEF
 8           Pinn prays for the following relief:
 9           (i)     Judgment that Google has directly infringed the ’491 Patent;
10           (ii)    Judgment that Google has indirectly infringed the ’491 Patent;
11           (iii)   Judgment that the ’491 Patent is valid and enforceable;
12           (iv)    An award of damages adequate to compensate Pinn for Google’s direct
13    and indirect infringement up to and including the date such judgment is entered, to
14    the full extent damages are available under 35 U.S.C. §§ 154(d), 284, or otherwise,
15    along with prejudgment and post-judgment interest at the highest allowable rates;
16           (v)     An award of enhanced and/or treble damages, pursuant to 35 U.S.C. §
17    284;
18           (vi)    Judgment that this case is exceptional, along with a corresponding award
19    of reasonable attorney fees, pursuant to 35 U.S.C. § 285;
20           (vii) Costs and disbursements, pursuant to Fed. R. Civ. P. 54(d), 28 U.S.C. §
21    1920, 35 U.S.C. § 284, or otherwise;
22           (viii) An accounting;
23           (ix)    A permanent injunction, or, alternatively (if the Court declines to grant
24    injunctive relief), and to the extent calculable, damages adequate to compensate Pinn
25    for Google’s ongoing or future infringement; and
26           (x)     Such other and further relief, whether at law or in equity, as the Court
27    deems just and proper.
28


                              COMPLAINT – CASE NO 8:19-CV-1840                        Page 29
     Case 8:19-cv-01840 Document 1 Filed 09/25/19 Page 30 of 30 Page ID #:30



 1                              DEMAND FOR JURY TRIAL
 2          Pinn demands trial by jury for all issues so triable pursuant to Fed. R. Civ. P.
 3    38(b) and Civil L.R. 3-6(a).
 4

 5     Dated: September 25, 2019            By /s/ Ryan E. Hatch
 6                                          Ryan E. Hatch
                                            California Bar No. 235577
 7                                          ryan@ryanehatch.com
                                            Law Office of Ryan E. Hatch, P.C.
 8                                          13323 Washington Blvd., Suite 100
                                            Los Angeles, CA 90066
 9                                          Telephone: 310-279-5076
10
                                            David A. Skeels (pro hac vice forthcoming)
11                                          Texas Bar No. 24041925
                                            dskeels@whitakerchalk.com
12                                          Enrique Sanchez, Jr. (pro hac vice forthcoming)
                                            Texas Bar No. 24068961
13                                          WHITAKER CHALK SWINDLE &
                                            SCHWARTZ PLLC
14                                          301 Commerce Street, Suite 3500
                                            Fort Worth, Texas 76102
15                                          Telephone: (817) 878-0500
                                            Facsimile: (817) 878-0501
16

17                                          Cabrach J. Connor (pro hac vice forthcoming)
                                            Texas Bar No. 24036390
18                                          cab@connorkudlaclee.com
                                            Jennifer Tatum Lee (pro hac vice forthcoming)
19                                          Texas Bar No. 24046950
                                            jennifer@connorkudlaclee.com
20                                          Kevin S. Kudlac (pro hac vice forthcoming)
                                            Texas Bar No. 00790089
21                                          kevin@connorkudlaclee.com
                                            CONNOR KUDLAC LEE PLLC
22                                          609 Castle Ridge Road, Suite 450
                                            Austin, Texas 78746
23                                          Telephone: (512) 777-1254
                                            Facsimile: (888) 387-1134
24

25                                          Attorneys for Plaintiff
                                            Pinn, Inc.
26

27

28


                            COMPLAINT – CASE NO 8:19-CV-1840                       Page 30
